             Case
           Case    1:09-md-02013-PAC
                1:93-cr-00549-JFK     Document
                                  Document 213 57
                                                FiledFiled 09/30/10
                                                      06/15/21      Page
                                                                 Page 1 of 16 of 45

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #: _________________
------------------------------------X                                       DATE FILED: 06/15/2021
   UNITED
UNITED         STATES
          STATES       OF DISTRICT
                            AMERICA COURT                      :
   SOUTHERN DISTRICT OF NEW YORK                               :
   -----------------------------------------------------------x
       -against-                                               :                No. 93 Cr. 549 (JFK)
   In re FANNIE MAE 2008 SECURITIES                           ::               08 Civ. 7831 (PAC)
   LITIGATION
JAIME   RODRIGUEZ and                                         ::               09 MD 2013 ORDER
                                                                                            (PAC)
STEVEN CAMACHO,                                               ::
                                                              ::              OPINION & ORDER
   -----------------------------------------------------------x
                                  Defendants.                  :
------------------------------------X
JOHN F. KEENAN, United States District Judge:
     HONORABLE PAUL A. CROTTY, United States District Judge:
       On June 9, 2021, Defendants Jaime Rodriguez and Steven

Camacho (“Defendants”) filed a joint pro se motion seeking
                             BACKGROUND1
reconsideration of the Court’s May 26, 2021 Opinion & Order
        The early years of this decade saw a boom in home financing which was fueled, among
(“the May 26 Decision”) which denied their joint request for
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
early termination of their terms of supervised release. 1
   subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
Defendants’ motion requests the Court make certain findings of
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
fact and consider whether certain decisions of the United States
   assumption that the market would continue to rise and that refinancing options would always be
Supreme Court and Second Circuit apply to their initial request
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
for early termination of their supervision. Around the same
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
time that Defendants filed their request for reconsideration,
   originators sold their loans into the secondary mortgage market, often as securitized packages
they filed a joint notice of appeal, which is dated as filed on
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
June 8, 2021, but was not electronically docketed until June 11,
           But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
2021.
   and home prices began to fall. In light of the changing housing market, banks modified their

     lending practices and became unwilling to refinance home mortgages without refinancing.


1
  This
    1    Order
      Unless       assumes
             otherwise indicated,familiarity
                                  all references citedwith
                                                      as “(¶ _)”the
                                                                  or toMay   26 Decision.
                                                                        the “Complaint” are to the See
                                                                                                   AmendedUnited
                                                                                                              Complaint,
States    v. Rodriguez,
    dated June                   2021of U.S.
               22, 2009. For purposes              Dist.
                                           this Motion,       LEXIS in
                                                        all allegations  99735   (S.D.N.Y.
                                                                           the Amended  ComplaintMay      26,as true.
                                                                                                    are taken
2021) (the decision does not appear in the Westlaw database).


                                                          1    1
      Case 1:93-cr-00549-JFK Document 213 Filed 06/15/21 Page 2 of 6



     “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

the strongest arguments that they suggest.’” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).        Nevertheless,

“[r]econsideration of a previous order by the court is an

‘extraordinary remedy to be employed sparingly in the interests

of finality and conservation of scarce judicial resources.’” In

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

2011) (quoting In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F.

Supp. 2d 613, 614 (S.D.N.Y. 2000)).       “Borrowing from the civil

context, the legal standard governing [criminal] motions for

reconsideration ‘is strict, and reconsideration will generally

be denied unless the moving party can point to controlling

decisions or data that the court overlooked.’” United States v.

Rosario, No. 09 Cr. 415 (VEC), 2020 WL 7695707, at *2 (S.D.N.Y.

Dec. 24, 2020) (quoting Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)); see also Local

Criminal Rule 49.1(d) (requiring a motion for reconsideration to

include a “memorandum setting forth concisely the matters or

controlling decisions which counsel believes the Court has

overlooked”).   “Compelling reasons for granting a motion for

reconsideration are limited to ‘an intervening change of

controlling law, the availability of new evidence, or the need


                                    2
      Case 1:93-cr-00549-JFK Document 213 Filed 06/15/21 Page 3 of 6



to correct a clear error or prevent manifest injustice.’” Stagg

P.C. v. U.S. Dep’t of State, No. 15 Civ. 8468 (KPF), 2019 WL

1863418, at *1 (S.D.N.Y. Apr. 25, 2019) (quoting Virgin Atl.

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d

Cir. 1992)).   A motion for reconsideration is “not a vehicle for

relitigating old issues, presenting the case under new theories,

securing a rehearing on the merits, or otherwise taking ‘a

second bite at the apple.’” Analytical Surveys, 684 F.3d at 52

(quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir.

1998)); see also Stone v. Theatrical Inv. Corp., 80 F. Supp. 3d

505, 506 (S.D.N.Y. 2015) (observing that a motion for

reconsideration is “neither an occasion for repeating old

arguments previously rejected nor an opportunity for making new

arguments that could have been previously advanced”) (quotation

marks omitted).

     As a preliminary matter, the Court lacks jurisdiction over

Defendants’ motion for reconsideration of the May 26 Decision

due to Defendants’ pending appeal of the same. See Griggs v.

Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (“The

filing of a notice of appeal is an event of jurisdictional

significance—it confers jurisdiction on the court of appeals and

divests the district court of its control over those aspects of

the case involved in the appeal.”); United States v. Ransom, 866

F.2d 574, 575 (2d Cir. 1989) (per curiam) (explaining Griggs


                                    3
      Case 1:93-cr-00549-JFK Document 213 Filed 06/15/21 Page 4 of 6



“applies in criminal cases”).      Nevertheless, Federal Rule of

Criminal Procedure 37 provides that “[i]f a timely motion is

made for relief that the court lacks authority to grant because

of an appeal that has been docketed and is pending, the court

may: (1) defer considering the motion; (2) deny the motion; or

(3) state either that it would grant the motion if the court of

appeals remands for that purpose or that the motion raises a

substantial issue.” Fed. R. Crim. P. 37(a).        Accordingly,

because the Court would deny Defendants’ motion for

reconsideration notwithstanding their pending appeal, the Court

will reach the merits of Defendants’ request in the interest of

judicial economy. See, e.g., United States v. Cook, No. 09 Cr.

125 (LEK), 2015 WL 13145602, at *2 (N.D.N.Y. Nov. 19, 2015)

(denying a motion for reconsideration on the merits pursuant to

Rule 37); see also United States v. Martin, No. 18 Cr. 834

(PAE), 2020 WL 1819961, at *2 (S.D.N.Y. Apr. 10, 2020)

(explaining Rule 37 “allows district courts to deny, but not to

grant, a motion for which it lacks jurisdiction due to a pending

appeal”).

     Defendants’ motion for reconsideration is without merit.

First, Defendants do not point to controlling decisions or data

that the Court overlooked, but rather, they repeat the same

insufficient arguments they asserted in their initial request

for early termination of their terms of supervised release.


                                    4
      Case 1:93-cr-00549-JFK Document 213 Filed 06/15/21 Page 5 of 6



     Second, as the Court explained in the May 26 Decision,

“Defendants do not point to any ‘changed circumstances—for

instance, exceptionally good behavior by the defendant . . .

[which] render a previously imposed term or condition of release

either too harsh or inappropriately tailored to serve the

general punishment goals of [18 U.S.C. §] 3553(a).’” United

States v. Rodriguez, 2021 U.S. Dist. LEXIS 99735, at *5–6

(S.D.N.Y. May 26, 2021) (quoting United States v. Lussier, 104

F.3d 32, 36 (2d Cir. 1997)).      Accordingly, Defendants are not

entitled to a modification to the terms of their supervision.

See Lussier, 104 F.3d at 36; see also 18 U.S.C. § 3583(e)(1)

(explaining a court may “terminate a term of supervised release

. . . if it is satisfied that such action is warranted by the

conduct of the defendant released and the interest of justice”).

     Finally, and once again equally decisive here, as the May

26 Decision explained,

     even if Defendants were eligible for early termination
     of supervised release, application of the factors set
     forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C),
     (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) cripples
     their request and outweighs any justification for
     modifying or revoking their supervision.     Defendants’
     offense   conduct   is  among   the   most   grave   and
     reprehensible the Court has encountered: Defendants
     engaged in an outrageous and long-running heroin
     distribution operation, the unlawful possession of
     firearms, and threats against a cooperating witness and
     his family—serious criminal activity of which Defendants
     continue to show minimal remorse.




                                    5
     Case 1:93-cr-00549-JFK Document 213 Filed 06/15/21 Page 6 of 6




Rodriguez, 2021 U.S. Dist. LEXIS 99735, at *6-7.       Accordingly,

Defendants' motion for rec onsideration is DENIED.

     The Clerk of Court is direc ted to terminate the motion

doc keted at ECF No. 211.

SO ORDERED.

Dated:   New York, New York
         June 15, 2021
                                       UUnited States
                                               John F. Keenan
                                                      District   Judge




                                   6
